Dismiss and Opinion Filed March 21, 2014




                                          S
                                Court of Appeals
                                                 In The


                         Fifth District of Texas at Dallas
                                       No. 05-13-01063-CV

                            JAMES O'DELL WALTON, Appellant
                                         V.
                                STEVE PARIS, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-06566

                              MEMORANDUM OPINION
                           Before Justices Moseley, Francis, and Lang
                                   Opinion by Justice Francis
       Appellant’s brief in this case is overdue. By postcard dated September 11, 2013, we

notified appellant the time for filing his brief had expired. We directed appellant to file both his

brief and an extension motion within ten days. We cautioned appellant that failure to file his

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed his brief, an extension motion, or otherwise corresponded with

the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Molly Francis/
131063F.P05                                          MOLLY FRANCIS
                                                     JUSTICE
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

JAMES O'DELL WALTON, Appellant                    On Appeal from the 95th Judicial District
                                                  Court, Dallas County, Texas
No. 05-13-01063-CV         V.                     Trial Court Cause No. 10-06566.
                                                  Opinion delivered by Justice Francis.
STEVE PARIS, Appellee                             Justices Moseley and Lang participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee STEVE PARIS recover his costs of this appeal from
appellant JAMES O'DELL WALTON.


Judgment entered March 21, 2014




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




131063.dis.aptbr.op.docx                    –2–